           Case 1:19-vv-00229-UNJ Document 32 Filed 06/11/20 Page 1 of 2




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-229V
                                         UNPUBLISHED


    TAMMY MORTON WEBB,                                        Chief Special Master Corcoran

                         Petitioner,                          Filed: May 11, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Influenza (Flu) Vaccine;
                                                              Shoulder Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Bridget Candace McCullough, Muller Brazil, LLP, Dresher, PA, for petitioner.

Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for respondent.


                                    RULING ON ENTITLEMENT 1


        On February 11, 2019, Tammy Morton Webb filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq., 2 (the “Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related
to vaccine administration (“SIRVA”) as a result of her October 2, 2017 influneza (“flu”)
vaccination. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.



1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
          Case 1:19-vv-00229-UNJ Document 32 Filed 06/11/20 Page 2 of 2



       On May 8, 2020, Respondent filed his Rule 4(c) report in which he concedes that
Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Specifically, Respondent indicates that

       DICP [Division of Injury Compensation Programs, Department of Health
       and Human Services] has concluded that petitioner’s medical course is
       consistent with SIRVA as defined by the Vaccine Injury Table and
       corresponding Qualifications and Aids to Interpretation. Specifically,
       petitioner had no pre-vaccination history of pain, inflammation, or
       dysfunction of her right shoulder; pain occurred within 48 hours after
       receipt of an intramuscular vaccination; pain and reduced range of motion
       were limited to the shoulder in which the vaccine was administered; and,
       no other condition or abnormality, such as brachial neuritis, has been
       identified to explain petitioner’s shoulder pain. 42 C.F.R. §§ 100.3(a) &
       (c)(10). Additionally, based on the medical records outlined above,
       petitioner suffered the residual effects of her condition for more than six
       months. Therefore, based on the record as it now stands, petitioner has
       satisfied all legal prerequisites for compensation under the Act. See 42
       U.S.C. § 300aa-13(a)(1)(B); 42 U.S.C. § 300aa-11(c)(1)(D)(i).

Id. at 5-6.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2
